901 So.2d 939 (2005)
Raul ALFONSO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-592.
District Court of Appeal of Florida, Fourth District.
April 27, 2005.
Raul Alfonso, Century, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed without prejudice to appellant filing, if appropriate, either: (1) a Rule 3.800(a) motion that alleges where in the record the information regarding jail time can be located and explains how the record demonstrates entitlement to the credit for jail time, see Toro v. State, 719 So.2d 947, 948 (Fla. 4th DCA 1998); or (2) a properly sworn and pled Rule 3.850 motion, challenging *940 the sentence based on the failure to award jail time credit. See Fla. R.Crim. P. 3.850(c)(6).
KLEIN, STEVENSON and SHAHOOD, JJ., concur.